DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-13, 15-25 are allowed. The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive, further search did not find any references teaching the claimed limitation of independent claim 1, 13 and 25:
“wherein the vehicle is configured to determine, based on whether the passenger agreed, a time point before the boarding or after the boarding as a first capturing time point, and a time point after the alighting or before the alighting as a second capturing time point.” (claim 1)
“wherein the first step includes: determining a time point before the boarding or after the boarding as a first capturing time point based on whether the passenger agreed to be captured; and determining a time point after the alighting or before the alighting as a second capturing time point based on whether the passenger agreed to be captured.” (claim 13)
“wherein the vehicle is configured to determine whether the vehicle has arrived at a calling location based on a vehicle location and also based on at least one of a vehicle speed and/or brake state information.” (claim 25)


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685